81 F.3d 151
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Kevin Ray SCHRUBB, Sr., Petitioner-Appellant,v.Ronald J. ANGELONE, Director of the Virginia Department ofCorrections, Respondent-Appellee.
No. 95-7468.
United States Court of Appeals, Fourth Circuit.
Submitted:  Feb. 29, 1996.Decided:  March 26, 1996

Kevin Ray Schrubb, Sr., Appellant Pro Se.
Before WILKINS, HAMILTON and WILLIAMS, Circuit Judges.
PER CURIAM:


1
Appellant seeks to appeal the district court's orders denying relief on his 28 U.S.C. § 2254 (1988) petition and denying his motion filed under Fed.R.Civ.P. 60(b).   We have reviewed the record and the district court's opinions and find no abuse of discretion.   Accordingly, we deny a certificate of probable cause to appeal and dismiss the appeal on the reasoning of the district court.   Schrubb v. Angelone, No. CA-95-479-2 (E.D. Va.  July 17, 1995;  Aug. 25, 1995).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED